Title: From Thomas Jefferson to Anonymous, 10 September 1808
From: Jefferson, Thomas
To: Anonymous


                  
                     Sir
                     
                     Sep. 10. 1808.
                  
                  I beg leave to communicate through you the inclosed answer to the Representation which came to me under cover from you, & to add the assurances of my respect.
                  
                     Th: Jefferson
                     
                  
               